 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Mine Workers of America,itsDistrict 2, anditsLocal 2202(Old Devon Corporation, awholly-owned subsidiary of the Berwind Corpo-ration,and S.C. Corporation,a wholly-ownedsubsidiaryofA. T.Massey Coal Company,Partnersd/b/aReitzCoalCompany)andCharles Gindlesperger.Case 6-CB-695812 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 5 June 1986 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in oppositionto the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions3 and to adopt the recommendedOrder.ORDERThe recommendedOrder of theadministrativelaw judge is adopted and the complaint is dis-missed.1The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefullyexaminedthe record and find no basis for re-versing the findings.Additionally,we are satisfied that the General Counsel's contentionthat the judge's credibility resolutions resulted from bias against Gindle-sperger is without merit.We find nothing in the record to suggest thatithe judge's resolutions of credibility or the inferences he drew werebased on either bias or prejudice.2The judge erroneously refers to the penalty given to Gindlespergeras being 4 weeks long. In fact, the penalty was approximately 20 weekslong.8 In agreeing with thejudge's dismissal of the complaint,we do notrely solely on his rationaleWe also find that even if the General Counselhad made a prima facie case, the Respondent carried its burden and es-tablished that in the absence of the filing of the charge Gmdlespergerwould have received the same penalty under rule7 of theRespondent'sSelective Strike Assistance Program guidelines,which calls for a 1-weekpenalty for each week a member has a dues delinquency. SeeWrightLine,251NLRB 1083 (1980), enfd. 662 F 2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982)Kim Siegert, Esq.,for the General Counsel.Kurt Kobelt, Esq.,of Washington, D.C., for the Respond-ent.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in this proceeding was held at Ebensburg, Pennsylva-nia,on 26 March 1986, on complaint of the GeneralCounsel against United Mine Workers of America, itsDistrict 2, and its Local 2202 (collectively the Union orthe Respondent). The complaint issued on 31 January1986, based on a charge filed by Charles Gindlesperger,here called the Charging Party, on 29 November 1985.The issue presented is whether the Union-Respondentdiscriminated against the Charging Party in enforcingcertain rules applied to a strike situation and thereby vio-lated Section 8(b)(1)(A) of the Act. Briefs were filed bythe General Counsel and the Respondent.On the entire record, and from my observation of thewitnesses, I make the followingFINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERReitz Coal Company is engaged in the production andsale of coal. During the 12-month period preceding issu-ance of the complaint in this case, in the course and con-duct of its business this Company sold and shipped fromitsPennsylvania facility products valued in excess of$50,000 directly to points outside the Commonwealth ofPennsylvania. I fmd that this Company is an employerwithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI fmd that the Union, United Mine Workers of Amer-ica, its District 2, and its Local 2202, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEIn September 1984, there was a work stoppage at theEmployer's coal mine. All the employees ceased workand began to picket the place. At the beginning of thehearing, in the complaint, the General Counsel called it astrike by the employees; later she agreed with counselfor the Union that it was a lockout or at least so consid-ered by the Union. It is not an important question here;what matters is that from that day to the day of thehearing in this case, the men did not work and continuedthe picketing for a long time.From the day they stopped working theunion mem-bers became the beneficiaries of a new system establisheda few years ago by the International Mine Workers (theSelective Strike Program). Under that system all mem-bers of the Union, wherever located, contribute a smallamount of their earnings into a central fund controlledby the International in Washington. Whenever there is astrike that is authorized by the central authority, thestrikers receive a certain amount each week to make itpossible for them to survive albeit without their regularsalaries.In this way the burden of the economic strugglethat is the constant problem of all unions is shared by allthemembers, and not born only by the unfortunate282 NLRB No. 20 MINE WORKERS(REITZCOAL)107members who are involved in a particular strike. It is asort of brotherhood idea. But before the strike can besaid to fall within' the area of this Selective Strike Pro-gram,itmust first be authorized by the officers of theInternational president. This strike was so authorized.There are certain writtenrulesthat come into play inthese situations, called the guidelines by the witnesses.The most important one, of course, is that the strikers re-ceive $200 per,week in cash from the fund. The rules re-quire that all the strikers remain members in good stand-ingwith the Union by paying their dues. During thestrike the dues are reduced to only $1.25 a month. Thereisa further explicit requirement that any striker whoearns over $1000 in a single month doing outside tempo-rary work must pay $40 a month to the fund as dues forthatmonth instead of the $1.25. It is that requirement,deliberately ignoredby oneof the strikers, that gave riseto this proceeding.Charles Gindlesperger was one of the strikers. From 3June 1985 to mid-November he held a regular job withanother company and each month earned over $1000.Nevertheless, for June, July, and August he paid only$3.75 in dues, $1.25 for each of those 3 months, keepingquiet about his lucrative side job throughout that period.When word of this deception got about-and it evencame from him for he did not deny bragging to, hisfellow strikers about his outside earnings-the LocalUnion officers started questioning him, and started de-manding to see his paystubs showing how much he wasearning elsewhere. He refused to show them, as he alsoadmitted.He also did not pay dues at all throughoutSeptember and October. Meanwhile, he continued to re-ceive the $200 weekly payments from the Union. Forsuch misconduct on his part, after the matter was fullyinvestigated by the central authorities inWashington,Gindlesperger was penalized; he was denied 4 weeks'payments .of strike benefits-from 19 December 1985 to20 January 1986. His payments were thereafter resumed.After much hassling between him and the local offi-cerschargedwith administering the strike benefitsystem-the officers saying they had a right to see hisearningsrecord and Gindlesperger insisting it was noneof their ' business-on 29 November he filed a chargewith the National Labor Relations Board, accusing theUnion of "restraining and coercing" him in his statutoryrights.The complaint now says that man was denied 4weeks' strike benefits in retaliation for having filed thecharge, an allegation that if true would have been anunfair labor practice. The Respondent defends on theground it did no more than impose a perfectly rationalpenalty for Gindlesperger's poor conduct as a unionmember.The complaint rests primarily on the fact that Gindle-sperger was penalized for not paying proper dues for a4-month period, although other strikers, many of themwho also paid dues every 4 or 5 months, were not penal-ized. Because the decision to penalize Gindlesperger wasmade after he had filed his charge with the Board, it fol-lows, according to the General Counsel, that the reasonfor the discriminatory treatment was the fact of hishaving filed a charge. In my considered judgment and inthe light of the record in its entirety, I do not agree andshall therefore recommend dismissal of the complaint.The EvidenceIt istrue that practically all the strikers paid their$1.25 monthly dues every 3 or 4 months, in the sum of$3.75 or $5 at once-someevery 2 months,and someeven over longer periods. But the union-maintainedrecords of dues payments for the period September 1984to December 1985 also show Gindlesperger was the onlyone of the strikers who ever paid $40 as monthly dues.In short, he wasin a classby himself, the only strikerlucky enough toearn$1000 a month while receiving the$200 weekly benefit from the Union. The evidence alsois that Gindlesperger was the only striker to ibe penalizedfor nonpayment of dues.Among the rules set out in the Selective Strike Pro-gram guidelinesis the following:No. 7. A member who is or becomes delinquentin his dues, includingassessments,(except in thosecaseswherein the delinquency was not the fault ofthe member) and later acquires goodstanding mem-bership by paying his back dues,including assess-ments,prior to the strike, shall be penalized two (2)weeks' strike benefits for his delinquency.A. For each week during a strike a member waitsto put himself in good standing, he loses anotherweek of strike benefits (in addition to the initial 2week penalty) as a penalty for failing to become amember in good standing.I can read thislanguage as meaningthat even a strikerwho is a week late-not to say 4 months!-in paying his$1.25 can be penalized 2 weeks of strike benefits--or theloss of $400. The Union did not interpret its rules thatway. Gindlesperger himself paid his $1.25 a month onceevery 4 months during the strike-on 13 January, on 14April, and on 8 September. At that point the Uniontreated him as it did everybody else. When its membersare out of work, it would makelittle sensefor the Unionto defeat the entire purpose of its Selective Strike Pro-gram by withholding payments from everybody becauseof a more convenient method for collecting what was nomorethan a pittance.Gindlesperger's violation of union rules was an entire-ly different matter, one that the headquarters office inWashington had every right to appraise fully before de-ciding what to do about, him. And here I have in mindnot only the difference between $1.25 a month and $40,although that fact alone, with the Union continuallypaying out money in largesums...cannot be ignored,and may in itself suffice to defeat this complaint. Gindle-sperger'smore seriousoffense, the one that put him in"bad standing"as a union member,in the words of hisunionrepresentatives,was deception, a fraud, pure andsimple, practicedagainst hisfellow union members. Ifthe union officers in Washington, charged with the finalresponsibility in the administration of the Selective StrikeProgram, although investigatingwhat happened , inchecking the recordsmaintainedby the Local, did nomore than look ata single entrydated 8 September 1985, 108DECISIONSOF NATIONALLABOR RELATIONS BOARDthey had every reason in the world to penalize Gindle-sperger however they thought proper.On that day,8 September 1985,as the records in evi-dence show,Gindlesperger paid$5 in dues for themonths of May,June,July, and August.He had beenworking,continuously on a job that paid over $1000 amonth since 3 June-3months less a day or two. (In1985 1 and 2 June were a Saturday and a Sunday!) Whatbetter proof could there be of Gindlesperger's conscious,planned,and deliberate fraud against the Union's strik-ers? At the hearing he toyed with the idea maybe he didnot know about the rules requiring$40 a month dues; hesaid he had only learned about them as "scuttlebutt" at aunionmeeting,"group talking among themselves, inAugust to September,probably,""itcould have beenMr. Sanzo"(the Local Union president).There can beno question that on 8 September he knew he was re-quired to pay $40 monthly and deliberately cheated onthe Union.Gindlesperger testified that it was after his false pay-ment of$1.25 dues on 8 September that Steve Paronishrefused to pay him a $200 check and instead asked to seetheman'spaystubs for the job he was on.Gindle-sperger's own testimony about his answer to Paronishthat day is enough to put an end to this case. "[H]ewanted to take proof of how much money I was making,he wanted to see my paystubs,and I said I wasn't goingto show nobody my paystubs because how much moneyImade was none of his business...."Gindlespergerwent on that when Paronish told him he must pay $40 ifhe earned more than $1000,he told the officer,"I'llpaythe union dues." But the fact is he did not pay,eitherwhen he paid for June, July, and August,or during themonths of September and October,both months when hecontinued to earn over$1000.And the fact is thatthroughout the entire period of his outside employmentGindlesperger did refuse every demand by the Union'sofficers to show his paystubs.His fixed determination on this subject,as evidencedby his 8 September fraud,his flouting of Paronish's re-quest for inspection of his paystubs, and his arrogant be-havior on the witness stand, where he kept repeating thatnobody in the Union has any right to see his employ-ment records,isalso shown by a letter he wrote to theInternational president,Trumka, on 10 October 1985. Inithe complained at length about the local officers' dis-criminatory treatment of him in many matters pertainingto the strike-picketing duty, personnel attendance atweekly union meetings,late payment of the $200 checks,and the unfair insistence that he show his earningrecords.Gindlesperger'santagonistic attitude towardsthe local officials could not be clearer. With this, I mustalso credit the hearsay testimony by Paronish that Sanzo,the president of the Local Union,toldParonish thatwhen Sanzo demanded to see Gindlesperger's paychecks,Gindlesperger told him,"Fuck you."This particular strike presented a clearly unprecedent-ed problem to the Union;no one else was earning over$1000 on an outside job, no one else was obligated topay the$40 monthly dues, and no one else displayedsuch continuing animosity and disrespect towards theunion officers.If,i in the end, the agents of the Interna-tional Union in Washington,who are responsible for theultimate implementation of the Selective Strike Program,felt it necessary to really learn all that had happened lo-cally, it was a perfectly rational thing to do.The majorpart of the General Counsel's argument-about disparatetreatment,thatGindlespergerwas treated differentlythan anybody else-has absolutely no basis of fact on thisrecord.In support of the complaint the General Counsel alsoreliesheavily on certain testimony by Gindlespergerabout his talks with the Local Union officers.He' testi-fied that on 22 November 1985,when discussing hisproblem with Paronish,the officer told him he would bepenalized 2 weeks'benefits payments for not paying hisunion dues properly,Some days later, on 29 November,Gindlesperger filed a charge with the Labor Boardwhich says that the Union had "restrained and coerced"employees of Reitz Coal Company in their statutoryrights.Gindlesperger also testified that on 16 Decemberhe had another talk with Paronish,again complainingabout not receiving proper benefit checks. This time, ac-cording to Gindlesperger,Paronish told him"he didn'thave a check for me because there was an-the Interna-tional was conducting an investigation to see if I was eli-gible for these checks, being that these charges werefiled.",It is admitted that the final decision, made by theWashington office of the International Union, to penalizeGindlesperger by denying him 4 weeks of strike benefitswas made after Washington had received a copy of thecharge filed.Based on the foregoing,the General Coun-sel asks for a finding that the Respondent had decidedbefore 22 November,and before the charge was filed, topenalizeGindlesperger only 2 weeks of strike benefits,and that the decision was changed and the penalty in-creased to 4 weeks because the man had filed thatcharge.On this record the argument is unconvincing, forit rests on only a selective part of the transcript.Paronish testified thatwhen he learned of Gindle-sperger's bragging about how much he was earning hetelephoned his superior in Washington,PaulMichel, toask what was he supposed to do about such an unprece-dented situation.He had never faced such a case, noother striker came into that class, and he did not knowwhat the rules called for. Michel is the Selective Strikecoordinator in charge of the International Union Selec-tive Strike Program.He oversees the entire operation.Paronish testified as follows about a call he made toMichel about 5 August:I told Mr.Michel that there was one of the mem-bers of that Local Union was bragging on the floor,how much money he made.That he could makemore in one day than we pay benefits for a, week,when he was asked why he wasn't on the,picketline, or why he wasn't there to pick up his checks.Q.What did Mr. Michel respond?A.Well,Mr.Michel instructed me that if hemade that kind of money, that I should request apay stub,because if over a thousand 'dollars($1,000.00),was made he would have to be!payingworking dues. MINE WORKERS (REITZ COAL)109Q. Did Mr. Michel instruct you-what to do in theevent that Mr. Gindlesperger did not provide thepay stubs?A. ' Yes, he instructed me that I would have tocut his benefits off.Paronish added that he explained all this at the nextweekly meeting to all the members, including Gindle-sperger.As stated above, Gindlesperger put this talk with Par-onish ashaving occurred on 15 September. I do not be-lieve him on that score, for he had already beenearningthe excess amount for 2 months by August and he hadbeen tellinghis fellow strikers at the weeklyunion meet-ings about his high earnings.I find, therefore, that on 8September 1985, when he came to the union hall andpaid $1.25 dues for June, July, and August, he had al-ready been told explicitly what his proper dues were.Although the record is not absolutely clear,it seemsagreed by all parties that by 19 November Gindlespergerhad paid whatever dues he owed. On that day, as Paron-ish continued to testify, he calledWashington to haveGindlesperger's payments resumed:I immediately called theInternationalWashing-ton,D.C. and I asked Mr. Baker to put Mr. Gindle-sperger back on the selective strike computer, forpayment of benefits,I said,effective 2 weeks fromthe day of request, from the 19th.Q.Why did you use the 2 week figure, Mr. Par-onish?A. Because in the conversation with the officeMr. Michel, he had told that there would be, atleast,a 2 week penalty. And, I figured that I wouldput him on because he might need the money.On 9 December Paronish received a copy of Gindle-sperger'scharge filed on 29 November. He telephonedMichel in Washingtonagainthat day. Concerning thistalk his testimony is:I told Mr. Michel that Charles Gindlesperger hadfiled chargesagainst usbecause of something ondiscrimination,and Icouldn't understand why be-cause I had got him back on the computer and Ithought everything was settled.Q. What did Mr. Michel say?A. Well, Mr. Michel was kind of upset with me.He asked me why did I put him back on. He said, Itold you that it would be,at least,a 2 week penalty.And, I got a little hell over it, and he told me that Iwas to immediately get him off strike benefits untilthe investigation was completed on the amount thatMr. Gindlesperger received under false pretenses.Paronish did not contradict Gindlesperger's testimonythat when his checks were stopped that day he told thestriker the matterwas awaiting investigationinWashing-ton in the light of the charge that had been filed.The first question here is: Did Paronish tell Gindle-sperger, on 22 November, that he was being penalized 2weeks, or did he say "at least" 2 weeks? The two dis-agreed on that pointas witnesses.In his prehearing affi-davit Phronish said- he had been told by Michel, fromWashington, there would be a 2-week penalty. Michel'stestimony is that he did tell the local officer it would be"at least" 2 weeks. Given the extraordinarily bad behav-ior of Gindlesperger throughout the events, I have noreasonnot to believe Michel's testimony that he left thematter open about just what was to be done about thatman when he heard from Paronish of what was goingon.When giving the affidavit Paronish could very wellhave forgotten exactly what words his superior had used.With Gindlesperger clearly being the less credible wit-nessat this hearing, I take Paronish's word as the morebelievable one on this record.But in any event, I do not believe that minor ques-tion-just what did the local agent say when telling thestriker he would be penalized-is determinative of thecase.Even were I to believe he did not tell Gindle-sperger it would be "at least" a 2-week penalty, I wouldstill find this complaint without merit.When Paronish told Gindlesperger on 16 December, 2weeks after the man had filed a chargeagainstboth theInternational and its local branches, that the Internation-al, inWashington, was going to "investigate" the matter,he did not threaten the man withanypunishment forhaving filed the charge, or anything. It was a statementany party receiving a Labor Board charge would say. Itis the central office in Washington that is ultimately re-sponsible for effectuation of the overall Selective StrikeProgram. For Michel to pass the word to Gindlespergerthat he intended to get to the bottom of this thing wasthe most logical thing to do. With the continuing reportsof Gindlesperger's refusalsto produce evidence abouthow much hewas earningon another job, with his writ-ten letter of October to the International president in hishands-in which the man accused the local officers of allkinds of misbehavior, and now with formal accusationsof wrongdoing against theInternational'Union,whatcould be moresensiblefor the International office thanto "investigate" and learn as much as possible aboutwhat Gindlesperger had been doing?And when they did investigate they were able toprove that throughout it was Gindlesperger who hadcontinuously misbehaved and that the union officials-local and International-had always behaved properlytowards him. What better proof of this than the fact theRespondent was able to convince the Board's investiga-tors that there was no meritat all inthe charge filedagainstit?Surely the General Counsel would not saythere was anything wrong in the International "investi-gating" the charge filed against it.'iAmong the exhibits received in evidence is an attachment to thecomplaint served on the Respondent, also dated 29 November 1985. In itthe Board's Regional Director makes the following requests of the Re-spondent.You are requested to submit promptly a complete written accountof the facts and a statement of your position in respect to the allega-tions set forth in the charge.All communications and submissionsshould be made to the Board agent indicated below Your coopera-tion with this office is invited so that all facts of the case may beconsideredHow do I reconcile this request for "all facts" with the General Coun-sel's request now that I find that the Respondent proved its illegal intentwhen it informed Gindlesperger that it was going to obtain "the facts" 9 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe only act of the Respondent called illegal in thecomplaint now before me occurred weeks after thecharge was filed. This is equivalent to a finding by theBoard'sRegionalOffice that when filed, the charge hadno merit at all. In all my years, I have never seen a com-plaint based solely on events occurring after the filing ofthe charge!This does not mean thata man's right to file Boardcharges is protected only when the charge proves tohave merit.What it does prove tome isthat,afterchecking all the facts-including the dues paymentrecordsmaintained by the Local Union-the men incharge in Washington decided that in their judgment aproper penalty for Gindlesperger's continued misconductwould be 4 weeks' penalty. And the conduct includedaccusing the local officers of all kinds of misbehavior to-wards the members, neglecting his duty to picket-asGindlesperger admitted he did while earning all thatextra money-and deliberately defrauding the Union ofproperly owed dues during a strike. All this put Gindle-sperger in a very bad light.I am absolutely convinced that when the Union's cen-traloffice inWashington decided to penalize Gindle-sperger the way it did, its reason for doing so was theman'spast conduct, and not at all the fact he had filed ameritless charge with the Board. A contrary holdingwould rest purely on the timing; the final decision to pe-nalize, after investigating,was announced after Gindle-sperger filed a charge;ergo,itfollows that the filingcaused the decision to penalize. The argument will notdo. Does an employee who formally informs his employ-er that he is a strong union adherent thereby acquire li-cense to misbehave on the job? Such a theory-guilt bypresumption-was rejected long ago.I conclude that the Respondent penalized the Charg-ing Party the way it did because of his unprecedentedmisconduct as a union member. To its credit, it did notexpel the man from membership altogether. I shall,therefore, recommend dismissal of the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERIt is recommended that the complaint be dismissed.2 If no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as providedin Sec 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses